DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 8/27/19. Claims 1-7 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/27/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a detector…” in claims 1 and 2
“a direction detector…” in claim 2
“a movement change amount director…” in claim 2
“a finder function portion…” in claim 5
“an actuation controller…” in claim 6
“a malicious communication establishment prevention portion…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “a direction detector” is found in Specification Paragraph [0066] as magnetic compass.
Support for “a direction detector” is found in Specification Paragraph [0066] as an acceleration sensor or a speed sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 2 claim limitation “a detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the at least one control unit that performs the function in the claim. 
claim 5 claim limitation “a finder function portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the at least one control unit that performs the function in the claim. 
Regarding claim 6 claim limitation “an actuation controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the at least one control unit that performs the function in the claim. 
Regarding claim 7 claim limitation “a malicious communication establishment prevention portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the at least one control unit that performs the function in the claim.  
Claims 3 and 4 are rejected for depending upon previously rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 2 claim limitation “a detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 5 claim limitation “a finder function portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 6 claim limitation “an actuation controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 7 claim limitation “a malicious communication establishment prevention portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for the roadside unit that performs the 
Concerning the rejected claims above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3 and 4 are rejected for depending upon previously rejected claims.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 are directed to a positioning system (i.e., a machine).  Therefore, claims 1-5 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 11 recites:
A positioning system comprising:
   a detector arranged in a terminal to detect a dynamic physical quantity 
generated at the terminal; and
   a position calculator that obtains a position of the terminal when the terminal is moved relative to a communication peer.
The examiner submits that the foregoing bolder limitation(s) constitute 
“mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “obtains…” in the 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
A positioning system comprising:
   a detector arranged in a terminal to detect a dynamic physical quantity 
generated at the terminal; and
   a position calculator that obtains a position of the terminal when the terminal is moved relative to a communication peer.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “a detector” and “a position calculator” the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The detector and positon calculator in all steps are recited at a high-level of generality (i.e., as a generic sensor and processor performing a generic computer function of collecting data and performing a mathematical concept) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of  “detect…”  the examiner submits that the 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the 

	Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below). Claim 2 recites:
	The positioning system according to claim 1,
wherein the detector includes a direction detector that detects a movement direction of the terminal, and
a movement change amount detector that detects a movement change amount 
of the terminal.
The examiner submits that the foregoing bolder limitation(s) constitute “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “detects…” etc. in the context of the claim encompasses observing the direction and distance a car drives. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional 
The positioning system according to claim 1,
wherein the detector includes a direction detector that detects a movement direction of the terminal, and
a movement change amount detector that detects a movement change amount 
of the terminal.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of “detector” etc. the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using sensors to perform the process (MPEP § 2106.05). The detector etc. in all steps are recited at a high-level of generality (i.e., as a generic sensor performing a generic mental process) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations that detect… etc. amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 3:
Dependent claim 3 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.



Regarding claim 4:
Dependent claim 4 includes limitations that recite an abstract idea (emphasized below). Claim 4 recites:
	The positioning system according to claim 3,
wherein the position calculator constructs a polygon including a side of which a perpendicular bisector is the vector and cyclically repeats calculation of the polygon in correspondence with calculation of the vector to obtain the position of the terminal.
The examiner submits that the foregoing bolder limitation(s) constitute 
“mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “constructs…” and “repeats calculation…” in the context of the claim encompasses calculating the relative positon of a terminal using vectors using geometric principles.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The positioning system according to claim 3,
the position calculator constructs a polygon including a side of which a perpendicular bisector is the vector and cyclically repeats calculation of the polygon in correspondence with calculation of the vector to obtain the position of the terminal.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of “position calculator” the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using a generic processor to perform the process (MPEP § 2106.05). The position calculator in all steps are recited at a high-level of generality (i.e., as a generic processor performing a mathematical process) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception 
Regarding Step 2B of the Revised Guidance, dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations that constructs… etc. amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 5 recites:
	The positioning system according to claim 1,
comprising a finder function portion that calculates a positional relationship with the communication peer from the position of the terminal obtained by the position calculator and notifies a user of a position of the communication peer based on the positional relationship.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The positioning system according to claim 1,
comprising a finder function portion that calculates a positional relationship with the communication peer from the position of the terminal obtained by the position calculator and notifies a user of a position of the communication peer based on the positional relationship.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of “a finder function portion” the examiner submits that this limitation is a mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The finer function portion in all steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting data and performing a mathematical concept) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Regarding the additional limitations of “notifies…”  the examiner submits that the limitation is merely an 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the 
Therefore, claim(s) 1-5 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata et al. (JP 2016/109487, hereinafter Kamata; already of record in the IDS; the citations being based on the attached translation).
Regarding claim 1, Kamata discloses:
A positioning system (Paragraph [0012]) comprising:
   a detector arranged in a terminal to detect a dynamic physical quantity generated at the 
terminal (Paragraph [0014], i.e. an acceleration sensor or a gyroscope); and

Regarding claim 5, Kamata discloses all of the limitations of claim 1. Additionally, Kamata discloses comprising a finder function portion that calculates a positional relationship with the communication peer from the position of the terminal obtained by the position calculator and notifies a user of a position of the communication peer based on the positional relationship (Paragraphs [0009] and [0065]-[0069], i.e. the terminal is the parked car).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Matsunaga et al. (JP 2006/112874, hereinafter Matsunaga; already or record in the IDS; the citations being based on the attached translation).
Regarding claim 2, Kamata teaches the system of claim 1. Kamata does not teach 
wherein the detector includes a direction detector that detects a movement direction of the terminal, and a movement change amount detector that detects a movement change amount of the terminal.
	However in the same field of endeavor, Matsunaga teaches an in-vehicle navigation device for performing measurement of a current position by a self-supporting navigation system with higher accuracy (Paragraph [0001]) and more specifically wherein the detector includes a direction detector that detects a movement direction of the terminal (Paragraph [0005]), and a movement change amount detector that detects a movement change amount of the terminal (Paragraph [0005]).

	Regarding claim 3, the combination of Kamata and Matsunaga teaches the system of claim 1. Matsunaga teaches wherein the position calculator obtains the position of the terminal by cyclically repeating calculation of a vector of which a vector direction is a movement direction of the terminal and a vector length is a movement change amount of the terminal (Paragraph [0005], i.e. cyclically repeating calculations is calculating every fixed time or every fixed distance).
	The motivation of combining Kamata and Matsunaga is the same as that recited in claim 2.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Abe et al. (JP 2005/054487, hereinafter Abe; already or record in the IDS; the citations being based on the attached translation).
Kamata teaches the system of claim 1. Kamata does not teach comprising an actuation 
controller that automatically transmits an actuation request from the terminal to the communication peer in accordance with the position of the terminal obtained by the position calculator to actuate the communication peer in a mode corresponding to the actuation request.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kamata to incorporate comprising an actuation controller that automatically transmits an actuation request from the terminal to the communication peer in accordance with the position of the terminal obtained by the position calculator to actuate the communication peer in a mode corresponding to the actuation request, as taught by Abe. Doing so could help prevent theft, as recognized by Abe (Paragraphs [0026]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Harumoto et al. (US 2013/0151038, hereinafter Harumoto; already or record in the IDS).
Kamata teaches the system of claim 1. Kamata does not teach comprising a malicious 
communication establishment prevention portion that disables communication between the terminal and the communication peer when a separated distance of the terminal and the communication peer is greater than or equal to a specified amount.
	However in the same field of endeavor, Harumoto teaches a remote starter transmits vehicle position information at a time of parking start to an information processor upon the parking start of a vehicle (Abstract) and more specifically comprising a malicious communication establishment prevention portion that disables communication between the 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kamata to incorporate comprising a malicious communication establishment prevention portion that disables communication between the terminal and the communication peer when a separated distance of the terminal and the communication peer is greater than or equal to a specified amount, as taught by Harumoto. Doing so would save communication time and reduce communication costs, and prevent useless starting (Paragraph [0014]).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 9530265) teaches a mobile terminal which includes a controller configured to transmit a control command to the vehicle control device based on at least one of a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/3/2021